Exhibit 10.7

 

AMENDMENT TO STOCKHOLDERS AGREEMENT

 

THIS AMENDMENT TO STOCKHOLDERS AGREEMENT (this “Amendment”) is made as of August
3, 2004, by and between Symmetry Medical Inc., a Delaware corporation (the
“Company”), Olympus/Symmetry Holdings LLC, a Delaware limited liability company
(“Investor”), and those certain other parties executing the signature pages
hereto.

 

WHEREAS, the Company, Investor and certain other Persons are a party to that
certain Stockholders Agreement, dated as of October 18, 2000, as amended or
modified from time to time (the “Stockholders Agreement”). Capitalized terms
used but not defined herein shall have the meaning given to them in the
Stockholder Agreement.

 

WHEREAS, pursuant to the provisions of Section 18 of the Stockholders Agreement,
the parties hereto desire to amend certain provisions of the Stockholders
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1. Definitions. The defined term “Common Stock” in Section 16 of the
Stockholder’s Agreement is hereby amended by replacing the period at the end of
the sentence with a comma and adding the following phrase:

 

“and any other shares into which such shares may be changed by reason of any
amendment, reorganization, reclassification or any other change to the capital
stock of the Company.”

 

2. Obligations Under Section 6. Section 6 of the Stockholders Agreement is
hereby amended by adding the following sentence to the end of Section 6:

 

“(d) The provisions of this Section 6 shall terminate upon a Qualified Public
Offering.”

 

3. Effect of Amendment. The Stockholders Agreement, as amended pursuant to the
terms of this Amendment, shall continue in full force and effect after the date
of this Amendment.

 

*         *         *         *         *

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Amendment as
of the date first written above.

 

SYMMETRY MEDICAL INC.

By:

   

Name: 

   

Its:

   

OLYMPUS/SYMMETRY HOLDINGS LLC

By:

   

Name: 

   

Its:

   

 



--------------------------------------------------------------------------------

(Continuation of Signature Page to Amendment to Stockholders Agreement)

 

WINDJAMMER MEZZANINE & EQUITY

FUND II, L.P.

By:

 

Windjammer Capital Investors, LLC

Its:

 

General Partner

By:

   

Name: 

   

Its:

   

METTIS GROUP LIMITED

By:

   

Name: 

   

Its:

   

 